ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Curry, 2013 IL App (4th) 120724




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DAVID CURRY, Defendant-Appellant.



District & No.             Fourth District
                           Docket Nos. 4-12-0724, 4-12-0725, 4-12-0726 cons.


Filed                      June 11, 2013


Held                       Defendant’s convictions for aggravated DUI, driving with an expired
(Note: This syllabus       registration and improper lane usage were upheld over various
constitutes no part of     contentions, including the denial of his right to counsel of his choice, the
the opinion of the court   court’s failure to comply with Supreme Court Rule 431(b) and improper
but has been prepared      arguments by the State, since defendant did not seek a continuance to
by the Reporter of         obtain new counsel until the day of his trial, the new counsel was not
Decisions for the          present, and he conditioned his representation on the trial court’s grant of
convenience of the         a continuance, the trial court’s failure to strictly comply with Rule 431(b)
reader.)
                           did not rise to the level of plain error, and the prosecution arguments at
                           issue were invited by defense counsel and were not improper.


Decision Under             Appeal from the Circuit Court of Schuyler County, Nos. 12-CF-7, 12-TR-
Review                     161, 12-TR-163; the Hon. Alesia A. McMillen, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Richard D. Frazier (argued) and Nicole D. Nelson, both of Metnick,
Appeal                     Cherry, Frazier & Sabin, LLP, of Springfield, for appellant.

                           Ramon Escapa, State’s Attorney, of Rushville (Patrick Delfino, Robert
                           J. Biderman, and Anastacia R. Brooks (argued), all of State’s Attorneys
                           Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE HOLDER WHITE delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Steigmann and Justice Pope concurred in the judgment
                           and opinion.




                                             OPINION

¶1           Following a January 28, 2012, encounter with police, defendant, David Curry, was
        arrested and subsequently prosecuted for (1) aggravated driving under the influence (DUI)
        (625 ILCS 5/11-501(d)(1)(A) (West 2010)) (Schuyler County case No. 12-CF-7), (2) driving
        with an expired registration (625 ILCS 5/3-413(f) (West 2010)) (case No. 12-TR-161), and
        (3) improper lane usage (625 ILCS 5/11-709(a) (West 2010)) (case No. 12-TR-163).
¶2           On the scheduled jury trial date, defendant filed a motion to continue, seeking to obtain
        new counsel. The trial court denied defendant’s motion as untimely, and defendant’s trial
        commenced the following day. During voir dire, the court admonished the potential jurors
        pursuant to Illinois Supreme Court Rule 431(b) (eff. May 1, 2007) and concluded its
        admonition by asking each juror individually whether he or she “agreed or disagreed.” The
        jurors all indicated they agreed.
¶3           Following defendant’s July 2012 trial, the jury found defendant guilty of operating a
        motor vehicle with an expired registration, improper lane usage, and DUI. In August 2012,
        during defendant’s sentencing hearing, the State presented defendant’s certified driving
        abstract showing defendant had the necessary prior convictions to elevate his DUI conviction
        to aggravated DUI. The court entered judgment on aggravated DUI, driving with an expired
        registration, and improper lane usage. The court sentenced defendant to four years in the
        Illinois Department of Corrections on the Class 2 felony of aggravated DUI.
¶4           Defendant appeals, arguing (1) the trial court abused its discretion by denying him his
        right to counsel of choice, (2) the court failed to comply with Illinois Supreme Court Rule
        431(b) (eff. May 1, 2007) during voir dire, (3) the State committed reversible error by
        making several improper remarks during closing argument, (4) the court erred by instructing
        the jury to continue deliberating after the jury indicated it had reached an impasse, and (5)
        defendant received ineffective assistance of trial counsel.

                                                 -2-
¶5        We affirm.

¶6                                        I. BACKGROUND
¶7                                     A. Pretrial Proceedings
¶8          Following a January 28, 2012, encounter with police, defendant was arrested and
       subsequently prosecuted for (1) aggravated DUI (625 ILCS 5/11-501(d)(1)(A) (West 2010)),
       (2) driving with an expired registration (625 ILCS 5/3-413(f) (West 2010)), and (3) improper
       lane usage (625 ILCS 5/11-709(a) (West 2010)).
¶9          On February 23, 2012, Sharp and Harmon Law Office entered an appearance on behalf
       of defendant. At the March 21, 2012, preliminary hearing, Michael Harmon appeared for
       defendant. Following a preliminary hearing, the trial court found probable cause shown to
       believe defendant committed the felony offense of aggravated DUI. When asked whether he
       preferred to “go ahead with the arraignment today” or continue the matter, Harmon requested
       the court continue the case past the first two weeks of April.
¶ 10        On April 18, 2012, the trial court arraigned defendant on the aggravated DUI charge and
       set the case “on the June jury.” On May 23, 2012, the parties appeared for a pretrial hearing,
       during which the trial court scheduled defendant’s case for its June 11, 2012, trial call. The
       court indicated all trials would start on that date to avoid having 60 jurors present without
       a case to try. The court also admonished defendant if he answered ready for trial, the court
       would not accept any plea agreement entered into after the May 23, 2012, pretrial hearing.
¶ 11        On June 11, 2012, Harmon filed a motion to continue. The motion asserted defendant
       contacted the Sharp and Harmon Law Office on May 30, 2012, and informed the office he
       had hired new counsel. On June 1, 2012, Sharp and Harmon learned defendant had hired
       attorney Richard D. Frazier. Although Harmon’s office made “numerous attempts” to reach
       Frazier, it was unable to do so; thus, Harmon requested a continuance to ascertain “the exact
       nature of the attorney-client relationship in this matter.” Harmon did not attach an affidavit
       to his motion.
¶ 12        Harmon, defendant, and the State appeared before the trial court on the June 11, 2012,
       trial call. Noting it had received Harmon’s motion, the court asked Harmon whether he
       wished to add anything to his written motion. Harmon explained to the court, Frazier
       indicated, due to a scheduling conflict, he would be willing to try defendant’s case only if the
       case was continued. According to Harmon, defendant paid Frazier a retainer that Frazier
       deposited in a trust account “late last week.” Harmon went on to indicate, Frazier “put
       conditions on his employment, and the condition were [sic] we had to come over here and
       basically beg the Court for a continuance.”
¶ 13        Harmon asserted if the trial court chose to deny the motion for continuance, he was ready
       to try defendant’s case, which he described as “rather uncomplicated.” He noted defendant
       stated for the first time on June 11, 2012, that Frazier was “definitely” his choice. Harmon
       filed the motion to continue to allow the trial court to decide whether the motion was timely
       and let the prosecutor “weigh in” on the motion.
¶ 14        The prosecutor objected to the motion, arguing it was untimely. The prosecutor indicated


                                                 -3-
       she spoke to Frazier a few days earlier, and Frazier told her he received money for a retainer
       Thursday night but he was not going to enter his appearance unless the case was continued
       because he had a scheduling conflict during the scheduled trial week. According to the
       prosecutor, defendant was “playing some kind of games” to try to get his case continued.
¶ 15       The trial court denied the motion for continuance, stating as follows:
           “This is not a timely motion. You don’t come in the morning of juries and file a motion
           for a continuance because you just decided [the] Friday before that you wanted a different
           attorney. And I don’t know whether it’s game playing or not, but it’s certainly last-
           minute, not fair to anyone, and if I didn’t have another case, I mean, and I would grant
           your motion, I’d have 55 Schuyler County citizens out here who want to be anywhere in
           the world but here. They want to be at their jobs, with their families, whatever, but
           they’re going to be inconvenienced and come here and do their civic duty. And you
           know, we just don’t inconvenience them in this way. So I’m perfectly willing, you know,
           attorneys get in and out of cases all the time, and I have no problem with that at all. I’ve
           tried cases with Mr. Frazier, tried cases with Mr. Harmon. They’re both excellent
           attorneys. But we don’t do motions to continue on the morning of the jury trial.”
       The court also agreed if Frazier was “going to get in this case, he should have been here this
       morning making the Motion to Continue.”
¶ 16       Harmon and defendant then engaged in an off-the-record discussion, after which Harmon
       stated to the court, “Judge, I think Mr. Frazier told my client that he needs to make a
       statement about his desire to express to the Court that he wants to retain Mr. Frazier as his
       lawyer.” The trial court responded it was “not going to accept any pro se statement by a
       defendant who is here represented by counsel.” The court confirmed defendant’s trial would
       likely commence that week.

¶ 17                                  B. Defendant’s Jury Trial
¶ 18                                        1. Voir Dire
¶ 19        On June 12, 2012, defendant’s jury trial commenced. During voir dire, the trial court
       explained it was going to ask the jury “a series of questions and propositions of law” and ask
       the jurors if they agreed or disagreed with those propositions. Thereafter, the court stated as
       follows: (1) “Do you understand the presumption of innocence?”; (2) “That is, that the
       defendant is presumed innocent until and unless proven guilty beyond a reasonable doubt”;
       (3) “The defendant is not required to prove his innocence”; (4) “Do you understand that it
       is the burden of the State to prove guilt beyond a reasonable doubt?”; (5) “If the State fails
       to prove guilt beyond a reasonable doubt, you must enter a verdict of not guilty”; (6) “You
       must remember that the defendant is not required to testify, to call any witness, or present
       any evidence”; (7) “The presumption of innocence remains with the defendant throughout
       the course of the trial and is not overcome unless, after listening to all the evidence and
       retiring to the jury room, you have determined that the State has met its burden of proof of
       guilt beyond a reasonable doubt”; (8) “Do you understand that the defendant in a criminal
       case has an absolute right guaranteed by the Constitution of the United States not to testify?”;
       and (9) “[T]hat if a defendant does not testify that is in no way any indication of guilt or that

                                                 -4-
       his failure to testify cannot be held against him in any way.” The court then asked each juror
       individually if he or she agreed or disagreed with those propositions, and all of the jurors
       indicated they agreed.

¶ 20                                  2. Opening Statements
¶ 21       The parties then delivered opening statements. Defense counsel’s opening statement did
       not address the substantive issues of the case and was able to be transcribed in less than two
       pages. Remarking on the State’s opening statement, defense counsel asked, “if that’s all that
       there is to this case, why are we here?” Defense counsel then answered, “Because there’s
       more to this case. And you need to listen very closely to everything that you’re going to be
       hearing, and you need to watch very closely to everything you’re going to be seeing.”

¶ 22                             3. The Evidence Presented at Trial
¶ 23       Rushville police officer Bill Thompson testified on January 28, 2012, at around 1 a.m.,
       he was on patrol, driving on Clinton Street, when a red, full-sized pickup truck turned from
       South Congress Street onto Clinton. Defendant, who was identified as the driver of the truck,
       cut across the centerline, completely into Thompson’s lane. Thompson swerved into a yard,
       at which point defendant’s truck swerved back into its lane and continued on Clinton.
¶ 24       Thompson made a U-turn and followed the truck, which crossed the centerline
       approximately five more times. As he followed the truck, Thompson observed the truck’s
       registration was expired. Thompson activated his lights, but defendant continued driving,
       turning northbound on Highway 67. Thompson contacted dispatch and another on-duty
       officer, Officer Chris Edwards, to report the vehicle did not appear to be stopping. Thompson
       then activated his audible siren, but defendant did not stop, instead making a right turn onto
       Lafayette Street. Immediately thereafter, defendant turned into a parking lot at the Green
       Gables Motel, and Thompson followed. Edwards arrived at the motel around the same time.
¶ 25       Thompson asked defendant to provide his license, registration, and insurance
       information. After looking through the console of his truck, defendant indicated he could not
       find his registration or insurance. Thompson told defendant the documents were normally
       in the glove box, at which point defendant opened the glove box and “dug through a few
       papers.” According to Thompson, defendant acted “uncoordinated,” and his speech was
       slurred and slow. Thompson and Edwards could also detect the smell of alcohol on
       defendant’s breath. Defendant stated he did not have his registration or insurance.
¶ 26       Thompson left defendant in the truck and ran defendant’s driver’s license information
       through dispatch. Edwards “took over from there,” initiating a DUI investigation of
       defendant.
¶ 27       On cross-examination, Thompson acknowledged on the date of defendant’s traffic stop
       he was not a certified police officer. Thompson testified such certification was not required
       by state law. Thompson also acknowledged he failed to include in his report the following
       details: (1) he drove into a yard to avoid defendant’s pickup truck, and (2) defendant made
       a statement to Edwards. Likewise, Thompson’s report indicated only that defendant crossed


                                                -5-
       the centerline “multiple times,” not five times, and did not detail how much of defendant’s
       vehicle crossed the line or near which landmarks the vehicle swerved.
¶ 28       Chris Edwards, a police officer with the Rushville police department, testified on January
       28, 2012, he responded to Thompson’s call for assistance. Prior to that date, Edwards had
       made six or seven DUI arrests. When he arrived at the Green Gables Motel, Edwards exited
       his car and approached the passenger side of defendant’s truck. Edwards observed defendant
       acting “confused,” having difficulty opening the papers he had removed from his glove box.
       When he spoke to defendant, Edwards could smell “a strong odor of alcohol coming off of
       [defendant’s] breath” and noticed defendant’s eyes were glassy.
¶ 29       Edwards testified he asked defendant where he had been that night, and defendant
       indicated he was coming from a local bar. Defendant said he had been drinking but did not
       know how much alcohol he had consumed. Edwards asked defendant to exit his vehicle, and
       defendant complied. As he stood, defendant swayed “back and forth, side to side.” Edwards
       asked defendant to submit to field sobriety tests, but defendant said he would “rather not.”
       At that point Edwards placed defendant under arrest. Edwards opined defendant was under
       the influence of alcohol based on (1) Thompson’s observations before stopping defendant,
       (2) the smell of alcohol on defendant’s breath, and (3) defendant’s glassy eyes, slurred
       speech, and difficulty standing still.
¶ 30       Edwards transported defendant to the booking room at the Schuyler County jail, where
       Edwards filled out defendant’s DUI citation and read defendant the warning to motorist.
       Defendant fell asleep multiple times and Edwards had to awaken him by shaking his leg.
       Edwards then conducted a 20-minute observation of defendant. Defendant acted “very
       talkative,” starting one story but neglecting to finish it before starting another story.
       Defendant’s speech was “still slurred.”
¶ 31       On cross-examination, Edwards testified the truck defendant was driving was registered
       to defendant’s employer, J Curry Redi-Mix. Edwards acknowledged the possibility that
       defendant’s difficulty retrieving papers could have been attributed to the fact the vehicle was
       not registered to defendant. Edwards also acknowledged it was approximately 1 a.m. when
       he and defendant were in the booking room.
¶ 32       During its case in chief, defense counsel recalled Edwards, who testified the weather was
       cold, wet, and snowy on the day Thompson arrested defendant. Defendant did not testify.

¶ 33                                  4. Closing Arguments
¶ 34      The trial then proceeded to closing arguments. During the State’s rebuttal, the prosecutor
       made the following remarks:
          “That doesn’t make sense. That doesn’t make sense. Well, that just doesn’t make sense.
          How many times did we just hear that from [defense counsel]? It doesn’t make sense.
          Well, I’m going to ask you. The one thing that kind of screams out at me as I listen to all
          that, does it make any sense whatsoever that Officer Thompson is going to come into this
          courtroom and describe what the defendant drove like on Clinton Street to the stop, and
          he’s going to make up the whole story about the vehicle coming into his lane of traffic
          and crossing over the center line and make up everything as counsel is implying and

                                                -6-
          suggesting because I’m asking what sense does that make? Why? What’s in it for him?
          You heard the testimony. He doesn’t even know Mr. Curry, didn’t know him before then.
                                                   ***
               But yet on January 28th, out of the blue, he’s just going to start saying, hum, there’s
          a truck, I think I’ll just say that truck came in and made that turn and almost hit me. And
          then I’m going to say I followed him, and he crossed the center line multiple times. And
          then I’m going to turn, and I’m going to follow him and I’m going to say he didn’t pull
          over. And I’m going to say I turned the siren on, and he still didn’t pull over. And I’m
          going to follow him to the motel, and I’m going to say what my observations were, but
          none of it happened. Why? Did you hear any evidence whatsoever to suggest any motive,
          any interest, any bias, any prejudice Officer Thompson has against this defendant that
          would make him come in here and just make all that up? No, you didn’t.
                                                   ***
               But, more importantly, why would Officer Thompson be saying all this happened if
          it didn’t happen?”
¶ 35      The prosecutor also stated as follows:
               “Now, [defense counsel] also then goes on to say, where’s the tape? You know
          there’s a video in the booking room. Why didn’t we see that tape of him sleeping and
          him snoring and the officer hitting his leg and waking him up? What’s that going to
          prove? We could all have sat here for 20 minutes for the 20-minute observation period
          and the time it took to read it. And we could have stared at a screen and watched the
          defendant sleep and snore and been woke[n] up. And how would that have helped you
          to decide whether or not he was under the influence of alcohol? But I guarantee you this:
          [defense counsel is] right. He doesn’t have to prove anything, doesn’t have the burden
          of proof. But, guess what, he wants you to believe that that tape showed you things that
          the officer said–that that tape says things that the officer, would prove the officer those
          things didn’t happen. I guarantee you if that tape showed you that the defendant wasn’t
          sleeping, didn’t have to be woke[n] up, you would have saw [sic] it here in the
          courtroom, and he would have played it for you.”
¶ 36      The prosecutor later made the following comments:
               “Counsel says I told you at the beginning that if it was all just one way we won’t [sic]
          wouldn’t be here, and yet he’s conceding here at the end, well, one of those counts
          there’s no question he’s guilty, you know, expired registration; he’s guilty. Then why are
          we here about that? Where’s the other side of that story, if that’s conceded now at the end
          of the case?”

¶ 37                               5. The Jury’s Deliberations
¶ 38      At 5:05 p.m., the jury retired to deliberate. At 6:30, one of the jurors sent a note saying,
       “There is very strong feelings both ways.” Defendant was not present when the trial court
       addressed the note, and defense counsel waived his presence. Once on the record, the trial
       court noted the attorneys had engaged in an off-the-record discussion and then asked the


                                                -7-
       prosecutor and defense counsel whether the court should send back a note “simply stating
       the jury should continue their deliberations.” The attorneys agreed. Ten minutes later, the
       jury indicated it had reached a verdict. The jury found defendant guilty of operating a motor
       vehicle with an expired registration, improper lane usage, and DUI.

¶ 39                 C. Defendant’s Posttrial Motions and Sentencing Hearing
¶ 40        In July 2012, Frazier and Harmon filed a motion for substitution of attorneys, seeking to
       allow Harmon to withdraw as counsel for defendant and to substitute Frazier as counsel. The
       trial court allowed counsels’ motion.
¶ 41        Later that month, Frazier filed a posttrial motion, arguing, among other things, defendant
       was entitled to a new trial because (1) defendant was denied his sixth amendment right to
       counsel of choice; (2) the trial court improperly instructed the jury to “keep working” when
       the jury informed the court it had strong opinions both ways; (3) the court erred by failing
       to ascertain whether all potential jurors understood and accepted the principles espoused in
       People v. Zehr, 103 Ill. 2d 472, 469 N.E.2d 1062 (1984); (4) the prosecutor committed
       reversible error during closing by (a) arguing defendant should have introduced evidence to
       rebut the arresting officers’ testimony that defendant fell asleep at the county jail, (b)
       implying Thompson had no motivation to testify falsely, and (c) highlighting defendant’s
       failure to testify by stating, “where is the other side of that story,” and (5) defense counsel
       was ineffective for failing to raise objections during voir dire and closing argument and
       failing to “deliver a meaningful or substantive opening statement.”
¶ 42        At an August 2012 hearing, the trial court denied defendant’s posttrial motion and the
       matter proceeded to sentencing. The court admitted into evidence a certified copy of
       defendant’s driving abstract. Both defendant’s driving abstract and presentence investigation
       report showed defendant had three prior DUI convictions. The court entered judgment on
       aggravated DUI, driving with an expired registration, and improper lane usage. The court
       sentenced defendant to four years in the Illinois Department of Corrections on the aggravated
       DUI charge and ordered him to pay $120 on each traffic matter along with various mandatory
       assessments.
¶ 43        Defendant filed a notice of appeal, and this court docketed defendant’s aggravated DUI
       case as case No. 4-12-0724, his expired registration case as No. 4-12-0725, and his improper
       lane usage case as No. 4-12-0726. We consolidated defendant’s cases on appeal.

¶ 44                                       II. ANALYSIS
¶ 45       On appeal, defendant asserts (1) the trial court abused its discretion by denying him his
       right to counsel of choice, (2) the court failed to comply with Illinois Supreme Court Rule
       431(b) (eff. May 1, 2007) during voir dire, (3) the State committed reversible error by
       making several improper remarks during closing argument, (4) the court erred by instructing
       the jury to continue deliberating after the jury indicated it had reached an impasse, and (5)
       defendant received ineffective assistance of trial counsel. We address defendant’s assertions
       in turn.


                                                -8-
¶ 46                       A. Whether The Trial Court Denied Defendant
                                        His Counsel of Choice
¶ 47       Defendant contends the trial court denied him his sixth amendment right to retain his
       counsel of choice by denying defendant’s request for a continuance. Specifically, defendant
       claims he unequivocally stated he did not want Harmon to represent him, and nothing
       indicated defendant sought a continuance in an attempt to manipulate the court system. In
       support of his contention the trial court should have granted his motion to continue,
       defendant cites People v. Bingham, 364 Ill. App. 3d 642, 847 N.E.2d 903 (2006), People v.
       Childress, 276 Ill. App. 3d 402, 657 N.E.2d 1180 (1995), and People v. Little, 207 Ill. App.
3d 720, 566 N.E.2d 365 (1990).
¶ 48       A criminal defendant’s right to counsel of choice is constitutionally protected. People v.
       Staple, 402 Ill. App. 3d 1098, 1103, 932 N.E.2d 1064, 1068 (2010). However, a defendant
       may not employ this right “as a weapon” to “thwart the administration of justice or to
       otherwise embarrass the effective prosecution of crime.” People v. Friedman, 79 Ill. 2d 341,
       349, 403 N.E.2d 229, 234 (1980). Thus, a court must balance the right of a defendant to
       choose his or her counsel against the need for efficient and effective administration of justice.
       Bingham, 364 Ill. App. 3d at 645, 847 N.E.2d at 907.
¶ 49       The decision to grant or deny a continuance for substitution of counsel is a matter left to
       the discretion of the trial court and will not be overturned absent an abuse of that discretion.
       People v. Segoviano, 189 Ill. 2d 228, 245, 725 N.E.2d 1275, 1283 (2000). Factors to consider
       in evaluating a trial court’s exercise of its discretion include the diligence of the movant, the
       right of the defendant to a speedy, fair, and impartial trial, and the interests of justice.
       Segoviano, 189 Ill. 2d at 245, 725 N.E.2d at 1283. A trial court does not abuse its discretion
       by denying a motion for substitution of counsel “where new counsel is unidentified or does
       not stand ready, willing, and able to make an unconditional entry of appearance on
       defendant’s behalf.” Childress, 276 Ill. App. 3d at 411, 657 N.E.2d at 1186.
¶ 50       In Bingham, 364 Ill. App. 3d at 644, 847 N.E.2d at 906, the defendant made a motion to
       continue to obtain new counsel, indicating he sought to be represented by out-of-town
       counsel Earl Washington, who was representing the defendant in other pending matters. At
       a hearing on the motion, the prosecutor indicated he received “ ‘a palm message late
       yesterday afternoon from Mr. Washington’ ” and was “ ‘most anxious to proceed in this
       matter.’ ” Bingham, 364 Ill. App. 3d at 644, 847 N.E.2d at 906. Without inquiring further,
       the trial court denied the motion. Bingham, 364 Ill. App. 3d at 644, 847 N.E.2d at 906. On
       appeal, this court reversed, concluding the trial court violated the defendant’s right to choice
       of counsel by erroneously denying the defendant’s motion for continuance without
       conducting an adequate inquiry into the defendant’s request. Bingham, 364 Ill. App. 3d at
       644, 847 N.E.2d at 906. We noted (1) the attorney the defendant sought to be represented by
       contacted the assistant State’s Attorney the previous day, (2) the case progressed quickly and
       had been pending only three months, (3) the defendant had not filed any prior continuances
       or made any pretrial motions, and (4) the record did not indicate the defendant made any
       prior attempts to delay the proceedings or the purpose of the defendant’s request was


                                                 -9-
       dilatory. Bingham, 364 Ill. App. 3d at 645, 847 N.E.2d at 907.
¶ 51        Defendant’s reliance on Bingham is unpersuasive. Our decision in that case turned on the
       trial court’s failure to conduct an inquiry into the circumstances and purposes of the
       defendant’s motion. As we explained in People v. Montgomery, 373 Ill. App. 3d 1104, 1111,
       872 N.E.2d 403, 410 (2007), “Bingham should be understood as concluding, under the
       particular circumstances of that case, that an inquiry by the trial court might well have
       disclosed that the attorney the defendant identified by name (whose involvement in the case
       the prosecutor corroborated) would, in fact, be ‘ready and willing’ substitute counsel.”
       (Emphasis added.) Bingham did not, however, modify our long-standing rule that a trial court
       does not abuse its discretion by denying a defendant’s motion for continuance where new
       counsel does not stand “ready, willing and able to make an unconditional entry of appearance
       instanter.” People v. Koss, 52 Ill. App. 3d 605, 607-08, 367 N.E.2d 1040, 1041 (1977). Here,
       the court correctly inquired of counsel to determine the factual basis surrounding the request
       for a continuance. Thus, where a trial court conducts an inquiry into the circumstances of a
       defendant’s motion, and those circumstances demonstrate substitute counsel does not stand
       “ready, willing, and able to make an unconditional entry of appearance” on defendant’s
       behalf, a court does not abuse its discretion by denying a defendant’s motion for continuance
       to obtain substitute counsel.
¶ 52        In defendant’s case, the trial court conducted an inquiry into defendant’s motion for
       continuance, allowing Harmon to orally supplement his motion and providing the prosecutor
       an opportunity to respond. The court’s inquiry revealed defendant had paid Frazier a retainer
       and Frazier had contacted the prosecutor a few days earlier; however, Frazier would not enter
       an appearance unless the case was continued. Thus, the facts revealed the absence of new
       counsel who stood “ready, willing, and able to make an unconditional entry of appearance
       on defendant’s behalf.” (Emphasis added.) Childress, 276 Ill. App. 3d at 411, 657 N.E.2d at
       1186. Accordingly, the trial court did not abuse its discretion by denying defendant’s motion
       for continuance.
¶ 53        Defendant contends the trial court’s inquiry was inadequate because the court relied on
       the representations of Harmon, who “was advocating his own interests” and not those of
       defendant. We disagree. Although Harmon stated to the court defendant’s case was “rather
       uncomplicated” and he was ready to proceed, we note Harmon also explained to the court
       that defendant (1) contacted his office at the beginning of June about changing counsel, (2)
       told Harmon that Frazier was “definitely” his choice of counsel, and (3) paid a retainer to
       Frazier. Thus, the record does not reveal defense counsel was advocating against defendant’s
       interests.
¶ 54        Defendant also cites Childress in support of his claim the trial court abused its discretion.
       Childress is unpersuasive, however, because there, private counsel appeared on the day the
       defendant’s case was set for trial, requesting to file an appearance on the defendant’s behalf
       and also requesting a continuance because he was unaware defendant’s trial was scheduled
       for that day. Childress, 276 Ill. App. 3d at 410, 657 N.E.2d at 1186. Here, Frazier did not
       appear in court, and Frazier specifically conditioned his willingness to file an appearance on
       defendant’s behalf on defendant’s case being continued. The trial court specifically noted if
       Frazier sought to represent defendant, he should have appeared in court to make the motion

                                                 -10-
       to continue.
¶ 55        Likewise, Little, 207 Ill. App. 3d 720, 566 N.E.2d 365, is also distinguishable. In Little,
       the trial court conducted no inquiry into the defendant’s claim he had retained private
       counsel, nor did the court inquire as to the length of continuance the defendant was
       requesting. Little, 207 Ill. App. 3d at 727, 566 N.E.2d at 369. In finding the trial court abused
       its discretion, the First District also pointed out (1) the defendant was in custody during the
       five-month period leading up to his trial and thus was compelled to rely on his family to
       obtain private counsel, (2) the defendant had not previously requested a continuance, and (3)
       “[t]he fact that defendant was incarcerated” and charged with a nonviolent crime militated
       against the notion he sought a continuance to delay trial. Little, 207 Ill. App. 3d at 727, 566
N.E.2d at 369. Moreover, although counsel who had been hired by defendant’s family was
       not present, the public defender indicated the defendant’s family had given new counsel the
       wrong court date. Little, 207 Ill. App. 3d at 722-23, 566 N.E.2d at 366.
¶ 56        Here, defendant posted bond on January 28, 2012, and remained out of custody for the
       period leading up to his trial. Nonetheless, defendant did not alert Harmon about hiring new
       counsel until May 30, 2012. In light of the foregoing, the trial court’s denial of defendant’s
       motion was not unreasonable.
¶ 57        “ ‘[A] court abuses its discretion when its decision is fanciful, arbitrary, or unreasonable
       to the degree that no reasonable person would agree with it.’ ” Staple, 402 Ill. App. 3d at
       1102-03, 932 N.E.2d at 1068 (quoting People v. Ortega, 209 Ill. 2d 354, 359, 808 N.E.2d
496, 500-01 (2004)). In light of the fact defendant, who was not incarcerated, did not file a
       motion for continuance until the day of trial, and defendant’s choice of counsel, Frazier, was
       not present and conditioned his representation of defendant on the court continuing
       defendant’s case, the trial court’s decision to deny defendant’s motion for continuance was
       not “fanciful, arbitrary, or unreasonable.”

¶ 58             B. Defendant’s Contentions of Error With Respect to Voir Dire
¶ 59       Defendant next argues the trial court’s method of voir dire failed to comply with Illinois
       Supreme Court Rule 431(b) (eff. May 1, 2007). The State responds defendant has forfeited
       his contentions relating to voir dire by failing to object at trial, and defendant has not shown
       (1) clear or obvious error occurred or (2) the trial court’s admonishments constituted plain
       error. We conclude, although the court failed to comply with Rule 431(b), the court’s
       improper admonishments did not rise to the level of plain error.

¶ 60                     1. The Court’s Admonishments Were Improper
¶ 61       Rule 431(b) provides:
           “The court shall ask each potential juror, individually or in a group, whether that juror
           understands and accepts the following principles: (1) that the defendant is presumed
           innocent of the charges against him or her; (2) that before a defendant can be convicted
           the State must prove the defendant guilty beyond a reasonable doubt; (3) that the
           defendant is not required to offer any evidence on his or her own behalf; and (4) that the


                                                 -11-
            defendant’s failure to testify cannot be held against him or her; however, no inquiry of
            a prospective juror shall be made into the defendant’s failure to testify when the
            defendant objects.
                The court’s method of inquiry shall provide each juror an opportunity to respond to
            specific questions concerning the principles set out in this section.” Ill. S. Ct. R. 431(b)
            (eff. May 1, 2007).
¶ 62        Defendant did not object to the trial court’s voir dire questioning. Thus, defendant has
       forfeited his arguments related to voir dire, and we review defendant’s contentions only for
       plain error. See People v. Thompson, 238 Ill. 2d 598, 611, 939 N.E.2d 403, 412 (2010) (“To
       preserve a claim for review, a defendant must both object at trial and include the alleged
       error in a written posttrial motion.”). The plain-error rule allows a reviewing court to
       consider unpreserved claims of error when a clear or obvious error occurred and either (1)
       the evidence is so closely balanced the error alone threatened to tip the scales of justice
       against the defendant, regardless of the seriousness of the error, or (2) that error is so serious
       that it affected the fairness of the defendant’s trial and challenged the integrity of the judicial
       process, regardless of the closeness of the evidence. People v. Wilmington, 2013 IL 112938,
       ¶ 31, 983 N.E.2d 1015. The burden of persuasion rests with the defendant. Thompson, 238
Ill. 2d at 613, 939 N.E.2d at 413. The first step of plain-error review is to determine whether
       error occurred. Id.
¶ 63        Here, before addressing the principles in Rule 431(b), the trial judge told the jurors she
       would go through a series of questions and propositions of law and then would ask jurors if
       they agree or disagree with the propositions. The court then stated the following: (1) “Do you
       understand the presumption of innocence?”; (2) “That is, that the defendant is presumed
       innocent until and unless proven guilty beyond a reasonable doubt”; (3) “The defendant is
       not required to prove his innocence”; (4) “Do you understand that it is the burden of the State
       to prove guilt beyond a reasonable doubt?”; (5) “If the State fails to prove guilt beyond a
       reasonable doubt, you must enter a verdict of not guilty”; (6) “You must remember that the
       defendant is not required to testify, to call any witness, or present any evidence”; (7) “The
       presumption of innocence remains with the defendant throughout the course of the trial and
       is not overcome unless, after listening to all the evidence and retiring to the jury room, you
       have determined that the State has met its burden of proof of guilt beyond a reasonable
       doubt”; (8) “Do you understand that the defendant in a criminal case has an absolute right
       guaranteed by the Constitution of the United States not to testify?”; and (9) “[T]hat if a
       defendant does not testify that is in no way any indication of guilt or that his failure to testify
       cannot be held against him in any way.” The trial court then asked each individual juror if
       he or she agreed or disagreed with those propositions, and each juror indicated he or she
       agreed.
¶ 64        Defendant argues the trial court erred by failing to ask each juror whether he or she
       “understood” and “accepted” the four Rule 431(b) principles. We are aware of the decision
       in People v. Blankenship, 406 Ill. App. 3d 578, 583, 943 N.E.2d 1111, 1116 (2010), in which
       the Second District concluded the trial court satisfied the requirements of Rule 431(b) by
       asking each juror whether he or she “ ‘agree[d] with’ ” the Rule 431(b) principles. However,
       we believe in Thompson and Wilmington, the Illinois Supreme Court has made clear strict

                                                  -12-
       compliance with Rule 431(b) is required in that the trial court must ask each juror,
       individually or as a group, whether he or she “understands” and “accepts” the principles and
       provide each juror an opportunity to respond. Specifically, we note in Wilmington, the
       supreme court stated as follows:
           “Rule 431(b) requires that the trial court ask potential jurors whether they understand and
           accept the enumerated principles, mandating ‘a specific question and response process.’
           [Citation.] While it may be arguable that the court’s asking for disagreement, and getting
           none, is equivalent to juror acceptance of the principles, the trial court’s failure to ask
           jurors if they understood the four Rule 431(b) principles is error in and of itself.”
           (Emphases in original.) Wilmington, 2013 IL 112938, ¶ 32, 983 N.E.2d 1015.
¶ 65       Here, in its initial recitation and explanation of the four principles set forth in Rule
       431(b), the trial court stated the words “do you understand,” but never gave each individual
       juror an opportunity to respond to that question. Instead, the court then asked each individual
       juror if he or she agreed or disagreed with the propositions the court had recited.
       Accordingly, we conclude the court committed a clear or obvious error by failing to provide
       a method of inquiry that provided each juror an opportunity to respond to the question “do
       you understand” the Rule 431(b) principles and failing to ask and provide each juror an
       opportunity to respond to the question “do you accept” the Rule 431(b) principles. We make
       the following suggestion regarding compliance with Rule 431(b). Indicate to the potential
       jurors the court will go over some principles of law to ensure they understand and accept the
       principles of law. Thereafter, read verbatim the four principles outlined in Rule 431(b). Then,
       ask jurors individually or as a group whether they understand and accept the principles,
       giving each juror an opportunity to respond in a manner that ensures his or her understanding
       and acceptance or lack thereof, is a matter of record.

¶ 66                   2. The Admonishments Did Not Constitute Plain Error
¶ 67        Having concluded the trial court’s admonishments were improper, we now consider
       whether reversal is warranted pursuant to the plain-error doctrine.
¶ 68        Here, defendant argues plain error only under the first prong of the plain-error doctrine,
       contending the evidence in this case was closely balanced. We disagree. At trial, Thompson
       testified he witnessed defendant, driving a pickup truck, cut across the centerline, swerve into
       a yard, and fail to stop, even after Thompson activated his lights and his audible siren. When
       Thompson spoke to defendant, he noticed defendant acted uncoordinated, with slow and
       slurred speech. Likewise, Edwards observed defendant acting “confused,” and both
       Thompson and Edwards detected alcohol on defendant’s breath. Defendant refused to submit
       to field sobriety tests, and when Edwards transported defendant to the Schuyler County jail,
       defendant told disjointed stories and fell asleep multiple times.
¶ 69        Defendant points out several weaknesses in the State’s evidence. Specifically, defendant
       emphasizes (1) Thompson’s sworn report did not contain all of the details of his testimony;
       (2) the weather conditions on the day of defendant’s traffic stop were cold, wet, and snowy;
       (3) defendant was able to exit his vehicle without trouble; (4) Edwards had only made six or
       seven DUI stops; and (5) the State did not introduce a video or audio recording of

                                                -13-
       defendant’s stop and arrest or the time defendant spent in the Schuyler County jail booking
       room. The aforementioned weaknesses in the State’s case do not lead us to conclude the
       evidence here was closely balanced.
¶ 70       Defendant also argues the jury’s note, which stated there were “ very strong feelings both
       ways,” indicated the evidence at trial was closely balanced. We disagree. Prior to sending the
       note, the jury had only been deliberating for approximately 1 1/2 hours, and approximately
       10 minutes after being instructed by the court to “continue deliberating,” the jury reached a
       verdict. “Careful consideration of the evidence adduced and exhibits admitted is what we
       expect of jurors in any trial.” Wilmington, 2013 IL 112938, ¶ 35, 983 N.E.2d 1015. The
       jury’s note does not show the evidence at trial was closely balanced. Accordingly, defendant
       has failed to show reversal is warranted pursuant to the first prong of the plain-error doctrine.

¶ 71            C. Whether the Prosecutor’s Closing Arguments Were Improper
¶ 72       Defendant next contends the State committed reversible error by making improper
       remarks during closing argument. Defendant also claims the State’s comments amounted to
       cumulative error. Defendant acknowledges he has forfeited review of the errors by failing
       to contemporaneously object to the prosecutor’s remarks but urges this court to review the
       arguments for plain error.
¶ 73       Prosecutors are afforded wide latitude in closing argument and may comment on the
       evidence and any fair, reasonable inferences it yields. People v. Nicholas, 218 Ill. 2d 104,
       121, 842 N.E.2d 674, 685 (2005). A defendant cannot ordinarily claim error where the
       prosecutor’s statements are invited or provoked by the defendant’s argument. People v.
       Glasper, 234 Ill. 2d 173, 204, 917 N.E.2d 401, 420 (2009). Moreover, “[a] closing argument
       must be viewed in its entirety, and the challenged remarks must be viewed in their context.”
       Nicholas, 218 Ill. 2d at 122, 842 N.E.2d at 685.
¶ 74       The plain-error doctrine allows a reviewing court to consider unpreserved error when (1)
       the evidence is close, regardless of the seriousness of the error, or (2) the error is serious,
       regardless of the closeness of the evidence. People v. Piatkowski, 225 Ill. 2d 551, 564-65,
       870 N.E.2d 403, 410 (2007). Our first step is to determine whether error occurred.
       Piatkowski, 225 Ill. 2d at 565, 870 N.E.2d at 411.

¶ 75                        1. Whether the State Improperly Referenced
                                  Defendant’s Failure To Testify
¶ 76       Defendant first argues the prosecutor improperly remarked on defendant’s failure to
       testify. The test for determining whether a defendant’s right to remain silent has been
       violated by a prosecutor’s comments is whether the comments were “intended or calculated
       to direct the attention of the jury to the defendant’s” failure to testify. (Internal quotation
       marks omitted.) People v. Dixon, 91 Ill. 2d 346, 350, 438 N.E.2d 180, 182-83 (1982).
       Defendant alleges the following remarks constituted improper commentary:
           “Counsel says I told you at the beginning that if it was all just one way we won’t [sic]
           wouldn’t be here, and yet he’s conceding here at the end, well, one of those counts


                                                 -14-
           there’s no question he’s guilty, you know, expired registration; he’s guilty. Then why are
           we here about that? Where’s the other side of that story, if that’s conceded now at the end
           of the case?”
¶ 77       However, as the State points out, defense counsel, remarking on the prosecutor’s opening
       statement, made the following comments during his opening, “if that’s all that there is to this
       case, why are we here? Because there’s more to this case.” Later, during closing, defense
       counsel requested acquittals on only two of the three charges, stating defendant was
       “absolutely guilty of” driving with an expired registration. Thus, viewed in the context of
       defense counsel’s opening and closing statements, we conclude the prosecutor’s “Where’s
       the other side of the story” remark was a comment on defendant’s concession of guilt on his
       expired registration charge, in spite of and inconsistent with defense counsel’s opening
       remarks. Accordingly, we conclude the arguments were not improper and were invited by
       defense counsel’s argument.

¶ 78                          2. Whether the State Attempted To Shift
                                  the Burden of Proof to Defendant
¶ 79       Defendant next posits the prosecutor improperly attempted to shift the burden of proof
       to defendant when the prosecutor, in reference to the absence of the tape from defendant’s
       20-minute observation period, stated, “I guarantee you if that tape showed you that the
       defendant wasn’t sleeping, didn’t have to be woke[n] up, you would have saw [sic] it here
       in the courtroom, and he would have played it for you.”
¶ 80       “The defense is under no obligation to produce any evidence, and the prosecution cannot
       attempt to shift the burden of proof to the defense.” People v. Beasley, 384 Ill. App. 3d 1039,
       1047-48, 893 N.E.2d 1032, 1039 (2008). However, a prosecutor may respond to comments
       by defense counsel that clearly invite a response. People v. Kliner, 185 Ill. 2d 81, 154, 705
N.E.2d 850, 887 (1998). Moreover, a prosecutor is permitted to comment on a defendant’s
       failure to produce evidence where a defendant with equal access to the evidence assails the
       prosecutor’s failure to produce that evidence. People v. Jackson, 399 Ill. App. 3d 314, 319,
       926 N.E.2d 786, 791 (2010).
¶ 81       In People v. Brown, 172 Ill. 2d 1, 43, 665 N.E.2d 1290, 1309 (1996), defense counsel
       argued the testimony of the murder victim’s mother was not credible, asking “ ‘[w]here is
       anybody’ ” to testify the mother and the victim were on good terms. In rebuttal, the
       prosecutor stated, “ ‘[i]f there was anybody in the world that could describe the relationship
       between those two women *** you can be sure the defense would have had the people up
       on the stand.’ ” Brown, 172 Ill. 2d at 42, 665 N.E.2d at 1309. The supreme court found the
       prosecutor’s statement was invited by defense counsel and thus defense counsel could not
       argue on appeal the statement was erroneous. Brown, 172 Ill. 2d at 43, 665 N.E.2d at 1309.
¶ 82       Here, Edwards testified defendant fell asleep in the booking room and Edwards had to
       awaken defendant by shaking his leg. On cross-examination, Edwards acknowledged the
       booking area was under a 24-hour recorded video surveillance. During defense counsel’s
       closing, counsel stated, “There’s a tape. Where’s the tape? We didn’t get to see a tape. We
       don’t have the burden of proof here, folks. The State has the burden of proof. If it’s really as

                                                -15-
       egregious as they’re wanting you to believe, then where’s the tape? Why don’t we get to see
       if [defendant is] nodding off? Why don’t we get to hear if he’s snoring?” Thus, like the
       prosecutor’s comments in Brown, the prosecutor’s comments here were invited by defense
       counsel and were not improper.

¶ 83                         3. Whether the State Improperly Vouched
                                    for Thompson’s Credibility
¶ 84       Defendant also asserts the prosecutor improperly vouched for Thompson’s credibility
       when the prosecutor questioned why Thompson would lie. However, we do not construe the
       prosecutor’s argument as expressing her personal belief in Thompson’s credibility; rather,
       the prosecutor’s commentary highlighted Thompson’s lack of bias or motive to testify
       untruthfully. Such argument is proper. See People v. Shum, 117 Ill. 2d 317, 348-50, 512
N.E.2d 1183, 1194-95 (1987) (concluding prosecutor’s comment on the victim’s lack of
       motive to lie about her attacker was an inference fairly drawn from the evidence produced
       concerning her relationship with the attacker.).
¶ 85       Based on the foregoing, we conclude the prosecutor’s closing arguments were not
       improper. In addition, because none of the prosecutor’s comments were erroneous, defendant
       has failed to show the cumulative effect of these comments deprived defendant of a fair trial.
       See People v. Ligon, 365 Ill. App. 3d 109, 125, 847 N.E.2d 763, 778 (2006) (“Having
       determined that none of the closing comments objected to by defendant were erroneous, we
       find that defendant’s contention that he was denied a fair trial by the cumulative effect of the
       comment is also without merit.”).

¶ 86                      D. Whether the Trial Court Erred by Instructing
                                 the Jury To Continue Deliberating
¶ 87       Defendant next posits the trial court erred by failing to give a Prim instruction when the
       jury sent a note indicating, “There is very strong feelings both ways.” See People v. Prim,
       53 Ill. 2d 62, 289 N.E.2d 601 (1972). The State responds defendant invited the trial court’s
       response to the jury and thus defendant has waived any challenge to the response on appeal.
       We agree with the State.
¶ 88       The doctrine of invited error prohibits a defendant from requesting to proceed in one
       manner and then later contending on appeal that the course of action was in error. People v.
       Carter, 208 Ill. 2d 309, 319, 802 N.E.2d 1185, 1190 (2003). In this case, the trial court, upon
       receiving the juror’s note, stated, “Counsel, we have discussed this before we went on the
       record. Is it your desire that I send a response back just simply stating the jury should
       continue their deliberations?” Counsel replied, “Yes.” Thus, defense counsel affirmatively
       acquiesced to the court’s instruction, and under the invited error doctrine, defendant cannot
       object to the instruction on appeal. See People v. Pryor, 372 Ill. App. 3d 422, 432-33, 865
N.E.2d 279, 289 (2007) (concluding the defendant could not complain about the trial court’s
       response to the jury’s question where the defendant acquiesced by failing to object to the
       proposed response).


                                                -16-
¶ 89       Defendant argues that, because he was not present when the trial court developed its
       proposed response, the doctrine of invited error does not apply to defendant’s case. However,
       as we stated in People v. Bowens, 407 Ill. App. 3d 1094, 1101, 943 N.E.2d 1249, 1258
       (2011), “[i]n a situation like this, where defense counsel affirmatively acquiesces to actions
       taken by the trial court, a defendant’s only challenge may be presented as a claim for
       ineffective assistance of counsel.” We note defendant asserts for the first time in his reply
       brief that defense counsel was ineffective for failing to object to the court’s response to the
       note from the jury. However, “[i]ssues or arguments that a party fails to raise in its initial
       brief cannot later be raised in a reply brief.” People v. Sparks, 315 Ill. App. 3d 786, 790, 734
N.E.2d 216, 220 (2000). Accordingly, we will not address defendant’s claim counsel was
       ineffective for failing to object to the court’s response to the jury’s note.

¶ 90                        E. Whether Defendant Received Ineffective
                                        Assistance of Counsel
¶ 91       Finally, defendant asserts he received ineffective assistance of trial counsel because
       counsel failed to (1) object during voir dire, (2) present a “substantive” opening statement,
       and (3) object during the prosecution’s closing argument. We disagree.
¶ 92       Ineffective assistance of counsel claims are governed by the two-part test set forth in
       Strickland v. Washington, 466 U.S. 668 (1984). People v. Bew, 228 Ill. 2d 122, 127, 886
N.E.2d 1002, 1005 (2008). To prevail on a claim of ineffective assistance of counsel, a
       defendant must show (1) defense counsel’s performance was deficient, and (2) the defendant
       suffered prejudice as a result of counsel’s deficient performance. Strickland, 466 U.S. at 687.
       More specifically, a defendant must show counsel’s performance was objectively
       unreasonable under prevailing professional norms and a reasonable probability exists that
       “but for counsel’s unprofessional errors, the result of the proceeding would have been
       different.” (Internal quotation marks omitted.) People v. Cathey, 2012 IL 111746, ¶ 23, 965
N.E.2d 1109. We indulge a strong presumption that counsel’s conduct falls within the wide
       range of reasonable professional assistance, and the defendant must overcome the
       presumption that the challenged action “might be considered sound trial strategy.” (Internal
       quotation marks omitted.) Strickland, 466 U.S. at 689.
¶ 93       Here, defendant fails to show defense counsel was ineffective. First, although the trial
       court’s Rule 431(b) admonishments were improper, defendant fails to establish he suffered
       prejudice as a result of trial counsel’s failure to object to the improper admonishments. As
       the supreme court explained in Thompson, “failure to comply with Rule 431(b) does not
       necessarily result in a biased jury. Rule 431(b) questioning is simply one way of helping to
       ensure a fair and impartial jury.” Thompson, 238 Ill. 2d at 610-11, 939 N.E.2d at 412. No
       evidence here suggests the jury was biased such that defendant suffered prejudice as a result
       of counsel’s failure to object to the improper admonishments. Moreover, the evidence in this
       case was not closely balanced; accordingly, defendant has not demonstrated the outcome of
       his trial would have been different had counsel objected to the court’s admonishments.
¶ 94       Defendant’s contention that counsel was ineffective for failing to object to the State’s
       closing arguments is also unpersuasive, as the State’s comments were not improper.

                                                -17-
¶ 95        Finally, defendant fails to overcome the presumption that defense counsel’s brief opening
        statement was a matter of sound trial strategy. Defendant’s citation to People v. Lee, 185 Ill.
        App. 3d 420, 541 N.E.2d 747 (1989), is unpersuasive because there, defendant’s “case had
        been essentially tried before,” so defense counsel “should have known both the strengths and
        weaknesses of the State’s case.” Lee, 185 Ill. App. 3d at 444, 541 N.E.2d at 761. Moreover,
        although the court reversed and remanded the defendant’s case for a new trial, the Lee court
        specifically stated, “[w]e do not hold that each instance of ineffectiveness would warrant
        reversal.” Lee, 185 Ill. App. 3d at 446, 448, 541 N.E.2d at 763-64.
¶ 96        Here, defendant did not testify, and defendant’s evidence consisted only of Edwards’
        testimony as to the weather conditions on the night of defendant’s arrest. Thus, it was not
        unreasonable for defense counsel to make a brief, nonsubstantive opening statement. See
        People v. Foster, 168 Ill. 2d 465, 482-83, 660 N.E.2d 951, 959 (1995) (concluding defense
        counsel’s decision to waive opening statement was not unreasonable where defense
        presented no evidence).
¶ 97        Based on the foregoing, we conclude defendant was not denied the effective assistance
        of trial counsel.

¶ 98                                    III. CONCLUSION
¶ 99       For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
        award the State its $75 statutory fee against defendant as costs of this appeal.

¶ 100      Affirmed.




                                                 -18-